Title: From George Washington to William Bradford, 22 December 1780
From: Washington, George
To: Bradford, William


                        

                            
                            Sir
                            Head Quarters New Windsor Decr 22d 1780
                        
                        I have received the Proceedings of the Convention at Hartford, which you did me the honor to enclose. It is
                            but just to acknowledge, that I was much pleased with the salutary measures recommended, and cannot but flatter myself, if
                            carried into execution, they will be attended with very happy consequences. I have the honor to be With great regard Your
                            Most obedt Servt

                    